EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title:
A DEVICE, METHOD, AND NON-TRANSITORY MACHINE-READABLE MEDIUM FOR A SINGLE PAGE SLIDE CHECKOUT


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations: 
When considering each of the limitations, the Examiner has concluded that claims 2-21 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 2 reciting a device (i.e., machine); claim 11 reciting a method (i.e., process); and claim 18 reciting a non-transitory machine-readable medium (i.e., article of manufacture). With respect to independent claims 2, 11, and 18, the eligible features include:
display a composite visual representation that includes an icon of the item for purchase and an icon of the selected first option, wherein the composite visual representation is displayed separately from the plurality of selectable options; and
in response to receiving, while the composite visual representation is displayed separately from the plurality of selectable options, an indication of selection of a second of the plurality of selectable options, update the displayed composite visual representation to include an icon of the selected second option,
wherein processing the purchase of the selected item occurs and is displayed on the same page as the selection of the item and the selection of the first and second selectable options.
Claims 2-21 recite an abstract idea because the claims recite a commercial activity, namely a sales activity in the form of an online shopping checkout page. However, the abstract ideas are integrated into a practical application because the composite visual representation and plurality of selectable options are displayed, updated, and processed on the same page of the checkout, thereby reducing bandwidth requirements and improving the use of mobile devices with limited graphical capability. This improvement is reflected in paragraphs [0003] and [0018] of Applicant’s specification. Therefore, claims 2-21 are eligible under 35 U.S.C. 101.

Prior Art Considerations:
Claims 2-21 are allowable due to the combination of features. Specifically, displaying a composite visual representation that includes an icon of the item for purchase and an icon of the selected first option in combination with processing and displaying the purchase of the selected item on the same page as the selection of the item and the selection of the first and second selectable options is novel and non-obvious over the cited prior art. The cited prior art utilizes each of these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Agrawal et. al. (US 9324098 B1, herein referred to as Agrawal), Cook Jr et. al. (US 20040249727 A1, herein referred to as Cook Jr), and Mengerink et. al. (US 20090171810 A1, herein referred to as Mengerink). Newly cited Kaufman et. al. (US 20080270909 A1, herein referred to as Kaufman) is also relevant.
Agrawal discloses a method and a device comprising a non-transitory memory storing instructions and a processor configured to execute instructions over a network that receives selections of items for purchase in a web browser by adding items to a shopping basket. The user can login for the checkout, and the checkout page can display pre-specified shipping addresses and/or payments for the user to select all on one page. Icons can be used to represent the items for purchase, and as the user selects through the pre-specified addresses and payments, the interface is updated with the selections. The user can then review and place their order. Agrawal does not disclose displaying the options separately from the composite visual representation, each of the selected options being represented as icons, nor processing and displaying the purchase of the selected item on the same page as the selection of the item and the selection of the first and second selectable options.
Cook Jr discloses a method and system for customizing and ordering marine parts. The user clicks a desired marine part from a display, and the computer displays an exploded view diagram of that part. The exploded view diagram displays options for each sub-component of the part assembly, and a materials list/order summary list of the selected options can be displayed in a separate window. When the user clicks “Add to List”, the desired sub-component option is added to the materials/order summary list. Cook Jr does not disclose each of the selected options being represented as icons, nor processing and displaying the purchase of the selected item on the same page as the selection of the item and the selection of the first and second selectable options.
Mengerink discloses a method and system for purchasing items via a merchant website. The user can run a browser application on the client device to search, view, and select one or more items to add to a virtual shopping cart for purchase from the merchant website. An image of the invoice can identify the merchant, invoice, and one or more items for purchase, which can be dragged and dropped. A plurality of payment provider icons are displayed to the user, and the user selects one of the payment options by dragging and dropping the invoice to the provider image. Once the user selects their payment option, a payment provider server processes the transaction. Mengerink does not disclose displaying the options separately from the composite visual representation nor processing and displaying the purchase of the selected item on the same page as the selection of the item and the selection of the first and second selectable options.
Kaufman discloses a method and system for purchasing multimedia content. A user can shop for multimedia content and view previews. Once the user finds content they wish to purchase, a payment processing window is displayed with the preview of the content. The user can enter their payment information, and the payment window displays the processing of the payment upon the user confirming their purchase. The window then closes once the processing is complete. Kaufman does not disclose displaying and updating a composite visual representation to include an icon of the selected first and second options nor each of the selected options being represented as icons.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 2-21 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Examiner’s Comment
The Examiner notes the attached non-patent literature titled “Google Analytics: 3 Tests to Ensure Your Checkout Process Is Working”, published on July 13, 2012 by Tim Wilson on PracticalECommerce.com, hereinafter referred to as “Wilson.” Wilson describes advantages and disadvantages of standard online checkout platforms while discussing how Google Analytics can improve the online checkout process via tracking completed transactions versus abandoning the cart prior to finishing the transaction. Although describing methods for improving the checkout process, Wilson does not describe all the features of the claimed invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625